                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  STATESBRO DIVISION

UNITED STATES OF AMERICA,                             ]
                                                      ]
v.                                                    ]
                                                      ]      CASE NO. 6:20CR00001
NICOLE MITCHELL.                                      ]
                                                      ]

                  ORDER GRANTING MOTION FOR LEAVE OF ABSENCE

       Whereas Tom A. Peterson IV, counsel for Nicole Mitchell in the above-styled case, filed

his Motion for Leave of Absence herein in which he properly requested leave of absence from

this Court for the period of time covering May 7-8, 2020 for the 11th Circuit Judicial Conference

and June 22-26, 2020 for family vacation.

       It is hereby ordered and adjudged that said Motion for Leave of Absence is granted

regarding the foregoing dates.

       So ordered, this WK day of 0DUFK, 20.



                                                      __________ ____________________
                                                                                    _____
                                                                                    __
                                                      _______________________________
                                                      &KULVWRSKHU/5D\
                                                      United
                                                      U  it d States0DJLVWUDWH-XGJH
                                                              St t 0 L W W - G
                                                      Southern District of Georgia




                                                  1
